774 N.W.2d 880 (2009)
Christopher A. LASK, Plaintiff-Appellant,
and
Blue Cross/Blue Shield of Miehigan, Intervening Plaintiff,
v.
ROSE MOVING & STORAGE COMPANY, INC., and Accident Fund Insurance Company of America, Defendants-Appellees.
Docket No. 139431. COA No. 291401.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the June 25, 2009 order *881 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.